Citation Nr: 1046006	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO. 08-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1941 to October 1945.  
The Veteran died in October 1989.  The Appellant is his surviving 
spouse. 
 
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO).  The 
appeal was remanded for additional development in June 2009.

The current regulatory provisions provide for service connection 
on a presumptive basis for former prisoners of war (POWs) who 
develop certain diseases, including atherosclerotic heart disease 
or hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be shown.  
The requirement that the condition become manifest to a 
compensable degree at any time after discharge has remained. See 
38 C.F.R. 
§ 3.309(c) (effective October 7, 2004); see also 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  Atherosclerotic heart 
disease encompasses arteriosclerotic heart disease, ischemic 
heart disease, coronary artery disease, and other diseases that 
may be described by a more specific diagnosis.  Id.  According to 
the RO, VA treatment records show that the Veteran had 
arteriosclerotic heart disease.

Where there is an intervening liberalizing law or VA issue that 
may affect the disposition of a claim, VA is required to conduct 
a de novo review of the previously denied claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Since the Appellant's claim is at least in part based on 
a substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial, the adjudication of this claim is not a "reopening" of 
the first.  As a result, the Board has characterized the claim as 
listed on the title page of this decision, and no new and 
material evidence is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant if 
further action is required.


REMAND

A VA opinion was obtained in October 2010.  The examiner 
discussed the Veteran's history of heart disease and referred to 
a myocardial infarction one year prior to the Veteran's death.  
However, the claims file only contains records from part of 1988 
and all of 1989.  These records note a history of ischemic heart 
disease, but the Board does not see records related to myocardial 
infarction or other heart disease.  It appears that the VA 
provider may have been referring to VA records which are not yet 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA adjudicators are deemed to have constructive notice of VA 
medical records).  38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  
Unfortunately, another remand is required so that complete VA 
treatment records may be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain the Veteran's current and 
complete VA treatment records, especially 
records showing any heart disease or 
myocardial infarction.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2. After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 


The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

